DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0162968 (De Groot et al.).
Regarding claim 1, De Groot et al. disclose an electron beam apparatus, comprising: an e-beam source configured to generate an electron beam (‘The terms "radiation" and "beam" used herein encompass … as well as particle beams, such as ion beams or electron beams.’ P 86); a first part configured to support a substrate, the first part comprising an object table for supporting the substrate (multiple figures, element OT), the first part further comprising a short stroke actuator system for actuating the object table relative to the e-beam source, the short stroke actuator system comprising a short stroke forcer (fig. 3-5, elements RA, RA2); a second part configured to movably support the first part (fig. 4, element LSM); and a long stroke actuator system configured to actuate movement of the first part with respect to the second part, the long stroke actuator system comprising a long stroke forcer (‘The long stroke module LSM may comprise further actuators to position, with lower accuracy, the long stroke module LSM with respect to a base frame BF.’), wherein the short stroke forcer and/or the long stroke forcer is configured to be switched off while the electron beam is projected onto the substrate and when the object table is positioned within a range from a desired position (‘In step mode, the mask table MT or "mask support" and the substrate table WT or "substrate support" are kept essentially stationary, while an entire pattern imparted to the radiation beam is projected onto a target portion C at one time (i.e., a single static exposure).’ P 42, where it is understood that the forcers are switched off when there the object table is stationary).
Regarding claim 3, De Groot discloses an electron beam apparatus according to claim 1, wherein the electron beam apparatus is configured to operate in leap-and-scan mode or in continuous scan mode (‘The depicted apparatus could be used in at least one of the following modes: 1. In step mode, … 2. In scan mode,’ P 41-43).
Regarding claim 6, De Groot discloses an electron beam apparatus according to claim 1, wherein the short stroke actuator system and/or the long stroke actuator system is free of permanent magnet (inherent in reluctance motors).
Regarding claim 7, De Groot discloses an electron beam apparatus according to claim 1, wherein the short stroke actuator system and/or the long stroke actuator system comprises an induction motor and/or a reluctance motor (‘The object table support OTS comprises four reluctance actuators’ P 61).
Regarding claim 11, De Groot discloses an electron beam apparatus according to claim 1, wherein the short stroke actuator system is configured to actuate the object table in three degrees of freedom or higher, and/or wherein the long stroke actuator system is configured to actuate the first part in two degrees of freedom or higher (‘FIG. 5 shows the substrate stage system of FIGS. 3 and 4 with a set of second reluctance actuators RA2 configured to drive the object table support OTS in a second driving direction DD2 in the x-y plane substantially perpendicular to the driving direction DD, i.e., the x-direction. Further actuators may be provided to drive the object table support OTS in the z-direction, i.e., perpendicular to the x-y plane.’ P 70).
Regarding claim 14, De Groot discloses an electron beam apparatus according to claim 1, wherein the electron beam apparatus comprises a scanning electron microscope, an E-beam direct writer, an E-beam projection lithography apparatus, an E-beam inspection apparatus, an E-beam defect verification apparatus, or an E-beam metrology apparatus (‘The present invention relates to a stage system and a lithographic apparatus comprising a stage system.’ Abstract, wherein ‘The terms "radiation" and "beam" used herein encompass … as well as particle beams, such as ion beams or electron beams.’ P 86).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0088472 (Shibazaki).
Regarding claim 1, Shibazaki discloses an electron beam apparatus, comprising: an e-beam source configured to generate an electron beam (multiple figures, element 330); a first part configured to support a substrate, the first part comprising an object table for supporting the substrate, the first part further comprising a short stroke actuator system for actuating the object table relative to the e-beam source, the short stroke actuator system comprising a short stroke forcer (multiple figures, element 322b); a second part configured to movably support the first part (multiple figures, element 322a); and a long stroke actuator system configured to actuate movement of the first part with respect to the second part, the long stroke actuator system comprising a long stroke forcer, wherein the short stroke forcer and/or the long stroke forcer is configured to be switched off while the electron beam is projected onto the substrate and when the object table is positioned within a range from a desired position (‘Coarse movement stage drive system 323, in the embodiment, is structured employing a uniaxial drive mechanism which does not cause magnetic flux leakage, such as a feed screw mechanism using a ball screw.’ P 71, where it is understood that ball screws actuators do not require power except when in motion).
Regarding claim 9, Shibazaki discloses an electron beam apparatus according to claim 1, wherein the first part and/or the second part comprises a magnetic shield (multiple figures, element 328).
Regarding claim 10, Shibazaki discloses an electron beam apparatus according to claim 1, wherein the short stroke actuator system 5and/or the long stroke actuator system comprises a magnetic shield (multiple figures, element 328).
Regarding claim 11, Shibazaki discloses an electron beam apparatus according to claim 1, wherein the short stroke actuator system is configured to actuate the object table in three degrees of freedom or higher, and/or wherein the long stroke actuator system is configured to actuate the first part in two degrees of freedom or higher (‘In the embodiment, motor 327 structures a fine movement stage drive system that moves the fine movement stage in directions of six degrees of freedom.’ P 76).
Regarding claim 12, Shibazaki discloses an electron beam apparatus according to claim 1, wherein the short stroke actuator system and/or the long stroke actuator system further comprises a non-magnetic bearing (‘To base slider 386, a bearing section 386a that blows out the air inside air spring 382 to the upper surface of surface plate 321 is provided below air spring 382, and static pressure (pressure in gap) between a bearing surface of pressurized air blown out from bearing section 386a and the upper surface of surface plate 321 supports the self-weight of base slider 386, weight canceling device 324, fine movement stage 322b, and mover 325’ P 80).
Regarding claim 13, Shibazaki discloses an electron beam apparatus according to claim 12, wherein the non-magnetic bearing is a passive bearing comprising a roller baring, a mechanical support foot or a gas bearing (‘To base slider 386, a bearing section 386a that blows out the air inside air spring 382 to the upper surface of surface plate 321 is provided below air spring 382, and static pressure (pressure in gap) between a bearing surface of pressurized air blown out from bearing section 386a and the upper surface of surface plate 321 supports the self-weight of base slider 386, weight canceling device 324, fine movement stage 322b, and mover 325’ P 80).
Regarding claim 14, Shibazaki discloses an electron beam apparatus according to claim 1, wherein the electron beam apparatus comprises a scanning electron microscope, an E-beam direct writer, an E-beam projection lithography apparatus, an E-beam inspection apparatus, an E-beam defect verification apparatus, or an E-beam metrology apparatus (‘According to a first aspect of the present invention, there is provided an exposure system that exposes a target with a charged particle beam,’ P 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Groot et al. as applied to claim 1 above.
Regarding claim 2, De Groot discloses the claimed invention except for a deflection unit configured to deflect the electron beam, wherein the range is substantially equal to or smaller than a control range of the short stroke actuator system, a further control range of the deflection unit, or an even further control range being a sum of the control range and the further control range.  However, deflectors are commonly part of electron beam apparatuses, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify De Groot to include deflectors to direct and/or scan the beam over the object on the object table.  It would further have been obvious to switch off the forcer only when the object table is within a range substantially equal to or smaller than a control range of the short stroke actuator system because smaller differences cannot be reliably achieved by control of the actuators.  Similiarly, it would have been obvious to choose a range substantially equal to or smaller than a further control range of the deflection unit because smaller differences cannot be reliably achieved by control of the deflection unit.  Finally, it would have been obvious to use even further control range being a sum of the control range and the further control range because this range is the range that can be reliably controlled via the combination of deflection and actuator control.
Regarding claim 5, De Groot et al. discloses the claimed invention except it is silent as to whether the object table is actuated at a velocity of 0.01 m/s, 0.05 m/s, 0.1 m/s, 0.5 m/s, 1.0 m/s, 5 m/s or higher.  However reluctance motors that can drive a linear surface at speeds of up to 5m/s and above are known.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to actuate the object table at a high speed so that throughput could be increased.
Claims 4, 8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Groot et al. as applied to claim 1 above, and further in view of US 2007/0041024 (Gao et al.).
Regarding claim 4, De Groot et al. discloses the claimed invention except it is silent as to whether the range is 1000 m, 100 m, 10 m, 1000 nm, 100 nm, or smaller.  However, Gao et al. discloses that exposure systems, of which De Groot is one, require positioning accuracy within the tens of nanometers range (‘For example, for the stage device which is a key component of a semiconductor exposure device, the positioning accuracy on the order of 10 nm and the movement range of several hundreds of millimeter are needed.’ P 5).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to switch off the forcer when the object table is positioned within a range of 10nm or less from the desired position so that exposure processing can commence.
Regarding claim 8, Gao et al. discloses a stage with an actuator comprising a sawyer type motor (fig. 3 & 4, as a whole).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the sawyer type motor of Gao et al. for the reluctance motors of De Groot to simplify the control system and reduce torque ripple, which is a common problem with reluctance motors.
Regarding claim 12, De Groot et al. discloses the claimed invention except for a non-magnetic bearing.  Gao et al. discloses a non-magnetic bearing (fig. 4, element 238).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify De Groot to include the air bearings of Gao et al. to reduce friction.
Regarding claim 13, De Groot et al. in view of Gao et al. discloses an electron beam apparatus according to claim 12, wherein the non-magnetic bearing is a passive bearing comprising a roller bearing, a mechanical support foot or a gas bearing (‘The air bearings 238 are provided for lifting the X-direction actuators 242A and 242B and the Y-direction actuators 243A and 243B relative to the base 231 according to the force of air.’ Gao et al., P 116).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881